Citation Nr: 0717720	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-38 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, I. P. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30 
percent disabling under DC 9411, PTSD.  38 C.F.R. § 4.130.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to symptoms such as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A rating of 70 percent is warranted when there is 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to symptoms such as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A rating of 100 percent is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 31-40 indicates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  A score of 41-50 indicates serious 
symptoms or any serious impairment on social, occupation, or 
school functioning.  A score of 51-60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.    

In March 2007, P. H., the veteran's readjustment counselor 
therapist and licensed social worker, submitted a letter to 
VA describing the veteran's PTSD symptoms.  P. H. stated that 
the veteran had severe PTSD symptoms, including daily panic 
attacks, a restricted and often elevated affect, and chronic 
major depression that affected his ability to function 
independently, appropriately, or effectively.  The veteran 
experienced great difficulty in adapting to stressful 
circumstances, which resulted in behaviors of avoidance, 
isolation, and irritability that manifested as severe 
explosive rage, which P. H. considered potentially dangerous.  

P. H. thought the veteran was unable to establish and 
maintain effective relationships, and that his self-image was 
impaired due to feelings of helplessness, hopelessness, and 
worthlessness.  The veteran's significant other reported to 
P. H. that she was afraid of the veteran when he was angry.  
The veteran had no hobbies, friends, or interests.  His sleep 
was fragmented and he had frequent nightmares.  

In P. H.'s opinion, the veteran was not a candidate for 
employment because of his frequent panic attacks, severe and 
impulsive explosive rage, and his loss of concentration and 
focus.  The veteran gained some insight into his problems 
during group therapy, but P. H. noted that the veteran needed 
continuous reinforcement and medication.  P. H. assigned a 
GAF score of 40, and noted that the veteran's functioning had 
grown increasingly worse since the last letter he submitted 
to VA.  

VA outpatient PTSD treatment records from February 2006 to 
February 2007 show GAF scores ranging from 45 (February 2007) 
to "55-60" (February 2006).  A Feburary 2006 VA therapy 
treatment record shows that the veteran's girlfriend reported 
that he beat her, and the veteran admitted to hitting her in 
fits of rage.  He stated that he did not want her to call 911 
when he hit her because he didn't like people who "tattle[d] 
on someone else."  

It is important for the veteran to understand that a 
diagnosis for PTSD does not provide a rationalization for 
criminal assault. 

The therapist noted that the veteran tried to control his 
girlfriend.  The veteran's mood was dysthymic and his affect 
was appropriate and varied.  His insight was poor.  The 
therapist assigned a GAF score of 45.  Outpatient treatment 
records from November 2004 to October 2005 show that the 
veteran had problems with his girlfriend due to his anger.  

In May 2005, P. H. submitted a letter to VA describing the 
veteran's PTSD symptoms.  The veteran reported panic attacks 
four or five times per week.  The veteran had chronic major 
depression and intermittent explosive rage that affected his 
ability to function independently.  P. H. considered the 
veteran's rage potentially dangerous and spent time helping 
the veteran with hostility management.  The veteran had 
nightmares every night and pervasive feelings of survivor's 
guilt.  The veteran had no friends and relied very heavily on 
his girlfriend for support.  P. H. stated that the veteran's 
PTSD symptoms were the main contributing factor to his 
unemployment.  P. H. assigned a GAF score of 35-40.  

In October 2004, the veteran underwent a VA examination.  The 
veteran reported recurring nightmares and anxiety attacks.  
He reported yelling in his sleep and walking up in a cold 
sweat.  He reported being unable to get along with people.  
His girlfriend, who was present at the examination, stated 
that he had an attitude problem, and that he had conflicts 
with both his and her families.  The veteran avoided crowds 
and enclosed places.  He reported episodes of rage.  The 
veteran reported survivor's guilt, feelings of helplessness, 
hopelessness, and irritability.  

The veteran had three adult children with whom he was not 
close.  His wife died in 1998, but he had a girlfriend.  He 
did not get along with his girlfriend's family.  The veteran 
had four brothers and three sisters, but did not socialize 
with them.  He had a history of problems with his various 
employers.  

Upon examination, the veteran was tense, anxious, edgy, 
suspicious, and distressed.  There was no evidence of 
hallucinations or delusional material.  His attention and 
concentration were impaired.  His memory, recall, and 
judgment were intact.  There was no evidence of looseness of 
associations, flight of ideas, or pressured speech.  He 
denied being actively suicidal.  The examiner assigned a GAF 
score of 50 and stated that the veteran's PTSD interfered 
with him socially and industrially.  

In April 2003, P. H. submitted a letter to VA summarizing the 
veteran's PTSD symptoms.  The veteran reported two to three 
panic attacks a week.  The veteran experienced explosive rage 
and emotional breakdowns.  P. H. stated that the veteran had 
no friends and could not work due to his PTSD.  The veteran's 
GAF score was 47, but P. H. stated that the veteran's 
condition was worsening.  

In February 2002, P. H. stated that the veteran's condition 
was progressively worsening.  The veteran was attending 
individual psychotherapy sessions and group therapy weekly.  
The veteran had poor memory and explosive outbursts of rage.  
The veteran reported difficulty controlling his outbursts of 
anger, especially if he felt threatened.  The veteran 
reported flashbacks five times a week.  The veteran was 
hypervigilant, often performing "perimeter checks" of his 
home to ensure adequate security.  When upset, confused, or 
pressured, the veteran displayed spatial disorientation.  His 
speech was circumstantial and sometimes tangential, but he 
was easily redirected.  The veteran lacked the ability to 
think abstractly.  P. H. stated that the veteran was in the 
top ten percent of the PTSD severity scale.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence in favor of the veteran's claim.  The evidence 
discussed above show that the veteran's PTSD has increased in 
severity and warrants a 70 percent evaluation.  Specifically, 
it shows that the veteran's PTSD causes occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood.  As P. 
H.'s letters stated, the veteran's panic attacks increased 
from two times a week to daily.  He experiences episodes of 
explosive rage and lacks impulse control.  He had no friends 
and could not get along with people.  He has behaved 
violently towards his girlfriend, the only person with whom 
he maintains a relationship.  P. H. stated that the veteran 
was unemployed because of his PTSD symptoms.  He is totally 
unable to adapt to stressful situations.  He is continuously 
depressed and has daily panic attacks.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's PTSD more closely approximates a 70 percent 
rating.  38 C.F.R.  § 4.7.  Therefore, the preponderance of 
the evidence in favor of this claim.  38 C.F.R. § 4.3.  

The veteran's PTSD does not warrant a 100 percent evaluation 
because he does not have total occupational and social 
impairment.  The evidence of record shows that his judgment 
and thought processes are not impaired.  There is no evidence 
that he neglects his personal hygiene.  The veteran does not 
suffer from delusions or hallucinations.  There is no 
evidence to show that he has memory loss for the names of his 
relatives or his own name.  The veteran's therapy and post-
service medical treatment records do not show that he was 
disoriented to time and place because of his PTSD symptoms.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 100 percent rating.  38 C.F.R. § 4.7.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 100 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claims to the present supports the 
conclusion that he is not entitled to a 100 percent 
evaluation during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 70 percent for PTSD.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2001, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May 2001 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the January 2006 VCAA follow-up letter did 
make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2001 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he  is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  The RO will be responsible for addressing any 
notice defect with respect to the effective date element when 
effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

An increased evaluation for PTSD to 70 percent is granted.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


